Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The rejections under section 112(a) is withdrawn in view of those amendments limiting the antibodies, or fragments thereof, and drug moieties to those which have support in the specification.
The rejection under section 103 is withdrawn since the applied references fail to teach the instant conjugates, particularly those with an antibody that binds to CD33, or an antigen binding fragment thereof, comprising an antibody heavy chain constant domain containing an engineered cysteine residue at position 334, according to the numbering of the Eu index of Kabat, wherein the antibody light chain comprises the amino acid sequence of SEQ ID NO:23 and the antibody heavy chain comprises the amino acid sequence of SEQ ID NO:32.  
Moreover, the references fail to teach a reason to modify a known conjugate in a manner providing those required by the instant claims, within the meaning of section 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642